Citation Nr: 1603921	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

 

THE ISSUE


Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran, R.B., and M.B.



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from April 18, 2006. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the 
RO in February 2012.  A transcript of the hearing is of record. 

In April 2012, the Board denied the issue of entitlement to an earlier effective date for the grant of service connection for PTSD prior to April 18, 2006.  The Board also remanded the issue of entitlement to a higher initial evaluation for PTSD for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims system.  Virtual VA contains relevant VA treatment records that have been reviewed by the RO and the Board; the remaining documents are irrelevant to the issue on appeal or are duplicative of what is in the claims file.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDING OF FACT

The Veteran's PTSD is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He does not have occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

In addition, the duty to assist the Veteran has also been satisfied in this case.  all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.

The Board notes that the Veteran's complete service treatment records are unavailable.  However, such records would have no bearing on the outcome of the case.  The need for such records is obviated because service connection for PTSD has already been established, and the issue in this case is the current severity and manifestations of the Veteran's PTSD. His service records would be relevant to the current level of impairment.  Therefore, the Board concludes that a remand to search for service treatment records would be futile with respect to this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran was also afforded VA examinations in March 2007 and December 2013 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because they were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and they provide the findings necessary to evaluate the Veteran's PTSD.  

The evidence does not indicate or suggest that there has been a material change in the severity of the Veteran's PTSD since he was last examined.  38 C.F.R. 
§ 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015).

Moreover, the Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2012.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). There has been no allegation otherwise.

In addition, the AOJ substantially complied with the Board's April 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, pursuant to the remand, an adequate VA examination was obtained with respect to the Veteran's claim for an increased evaluation for PTSD.  In June 2013, the Veteran was also asked to complete and return a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for E.C.; however, the Veteran did not respond.  Thus, the AOJ has substantially complied with the Board's instructions.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran has contended that he is entitled to a higher initial evaluation for his service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran's PTSD is currently assigned a 30 percent disability evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 9411.  Under that diagnostic code, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list.  The Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In addition, evaluation under § 4.130 is symptom-driven in that a veteran may only qualify for a given disability rating under this criteria by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Furthermore, § 4.130 requires not only the presence of certain or similar symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

In assessing the degree of psychiatric disability, Global Assessment of Functioning (GAF) scores are for application and reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996); see also 38 C.F.R. § 4.125, 4.130.  However, a GAF score assigned in a case is not entirely dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a).

In an August 2006 statement, the Veteran reported having suffered from PTSD since his separation from the military, even though he had never sought medical assistance. 

During a March 2007 VA examination, the Veteran reported having  flashbacks, nightmares and difficulty falling asleep, intrusive memories, anxiety, flashbacks, hyperarousal, irritability, physiological responses to distressing memories, and anger.  The Veteran's family also attended the VA examination and reported that he was jumpy, irritable, withdrawn, quiet, and short-tempered.  They also noted that he had sleep impairment and nightmares.  He reported becoming more forgetful as he aged. 

Upon examination, the Veteran was alert and oriented.  He was neatly groomed and appropriately dressed.  The Veteran was receptive, his behavior was appropriate, and his language was intact.   He appeared distressed by some of the questions relating to his war experiences and made occasional eye contact.   His mood was also noted to be slightly anxious, and his affect was somewhat constricted.  There was no evidence of perceptual disturbance.  His thought process and content were relatively logical and coherent.  There was no evidence of any paranoid, delusional, or obsessional thinking.  The Veteran endorsed difficulties with short-term memory.  He denied having any suicidal or homicidal ideation as well as auditory or visual hallucinations.  His insight was limited, and his judgment was moderate.  The Veteran endorsed short-term memory difficulties for such items as names of people and objects. 

The March 2007 VA examiner assessed the Veteran with PTSD and assigned a GAF score of 59.  The examiner stated that the Veteran's PTSD symptoms were mild to moderate in severity in that he was able to work well in seasonal farming, construction, and road-crew jobs; the Veteran was able to work past his PTSD symptoms as much as he could.  The examiner also stated that the Veteran suffered from some impairment in social functioning following the military through withdrawal from his family and others. 

An August 2007 VA geriatric medicine note addressed the Veteran's psychiatric functioning.  The Veteran denied having a recent history of suicidal or homicidal ideation.  He also stated that he normally has a positive point of view in life and no history of hopeless or nihilistic thoughts, anger, or resentment.  It was noted that the Veteran did not exhibit signs or symptoms of depression, and his thought content was appropriate for his age.  He was oriented to person, place, time, and purpose.  In addition, he had no deficits in his immediate, recent, and remote memories. 

A March 2008 VA PTSD screen revealed that the Veteran did not have nightmares about a frightening, horrible, or upsetting event; did not endorse avoidant behavior; did not feel numb or detached from others, activities, or his surroundings; and was not on guard, watchful, or easily startled.  The Veteran's PTSD screen was negative.

A May 2008 VA treatment note indicated that the Veteran planned to go to New York with his wife and visit his large family.  He was noted to remain active and helped take care of his wife who depended on him. 

In an April 2009 substantive appeal, the Veteran related that he occasionally felt at ease with members of his faith, but most of the time, he was unable to socialize with them.  He also described suppressing his PTSD symptoms for many years in an occupational setting because he was required to work to support his large family.  Moreover, the Veteran reported that he has had ongoing panic attacks, sometimes thrice weekly, since he was discharged from service. 

The March 2009 VA geriatric medicine note indicated that the Veteran was assessed with vascular dementia following a stroke.  It was reported that his dementia affected his immediate, recent memories.  He was found to be alert and cheerful, and he denied experiencing thoughts of worthlessness and hopelessness.  He also denied having suicidal or homicidal ideation.  The Veteran's thoughts were concrete and not tangential or inappropriate. 

During his February 2012 Board hearing, the Veteran testified that he had nightmares and difficulty sleeping without medication.  He indicated that avoided movies and events that reminded him of World War II.  He also reported having social isolation, increased anger, anxiety, depression, and short-term memory problems.  The Veteran further testified that he had increased blood pressure when he was around a lot of people or in response to noises.  When asked whether he experienced panic attacks, the Veteran stated that he had panic attacks in the sense that he relives certain events. 

A November 2012 geriatric medicine note shows that the Veteran has suffered from water intoxication from drinking excessive amounts of water.  It was noted that this could result in headaches, personality changes, changes in behavior, confusion, irritability, and drowsiness, all of which the Veteran was noted to have had in the past.

A January 2013 PTSD and depression screen were negative.  The Veteran denied having symptoms of depression, hopelessnesss, nightmares, avoidant behavior, hypervigilance, and social detachment.  He also denied feeling little interest or pleasure in doing things.  

A May 2013 screen for depression was positive for mild depression with symptoms such as little interest or pleasure in doing things, feeling tired, and trouble with sleep.

A December 2013 VA treatment note indicated there was no history of depression, suicide or homicide thoughts, or hallucinations.  There was no recent change in sleep patterns, and the Veteran denied difficulty in interacting with family and significant others.  The Veteran was alert and oriented to person, place, time, and situation.  His speech was clear. 

During his December 2013 VA examination, the Veteran reported insomnia, suspiciousness, depressed mood, panic attacks that occur weekly or less often, anxiety, nightmares, mild memory loss, intrusive thoughts, avoidant behavior, hyperarousal and intense psychological distress at exposure to internal or external cues that symbolize an aspect of the trauma.  The Veteran denied a history of any psychiatric treatment.  

Upon mental examination, the Veteran was noted to be oriented to month and year and could recall what he ate the previous night for dinner; however, he was unable to recall the name of a high school teacher, the date, and the examiner's name.  He was oriented to person and place.  He was casually dressed with fair hygiene and had good eye contact.  He performed well on serial 3's and demonstrated good abstract reasoning skills.  The Veteran denied having hallucinations, delusions, and suicidal and homicidal ideation.  The examiner stated that none of the Veteran's current psychiatric symptoms were related to his stroke.  The examiner stated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

In terms of social functioning, the Veteran stated he has been married to his wife for 55 years and described their relationship as being "fine."   He reported that he had nine children; two of them had died, but he stated that he had good relationships with his other children.  The Veteran also indicated that he had friends in Atlanta whom he saw regularly at Jehovah Witness temple meetings.  The Veteran stated that he enjoyed reading and travelling on occasion.  The examiner observed that the Veteran had sound relationships with his children, regular contact with friends, and enjoyed recreational activities.  With respect to occupational functioning, the Veteran stated that he had retired in 1989 from the New York Department of Transportation.  The examiner found that the Veteran's PTSD symptoms had a mild to moderate impact on his functioning. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 30 percent for PTSD.  

The aforementioned evidence reflects that the Veteran's PTSD has been manifested at various times by symptoms of sleep disturbance, anxiety, flashbacks, memory loss, suspiciousness, panic attacks, and depressed mood.  However, such symptoms are already contemplated in the rating criteria for a 30 percent evaluation.  

The Board does acknowledge that the March 2007 VA examiner noted that the Veteran had limited insight and a constricted affect.  However, the frequency, severity, and duration of those symptoms do not nearly approximate the criteria for a 50 percent evaluation.  Indeed, those symptoms were only reported one occasion since April 2006.

The Board also observes that the Veteran reported having panic attacks in his April 2009 substantive appeal that sometimes occurred three times per week.  However, during his February 2012 hearing, he later stated that he had panic attacks in the sense that that he relives certain events.  Thus, it appears that the Veteran's definition of a panic attack is more akin to a flashback than an actual anxiety attack.  Moreover, he later told the December 2012 VA examiner that he had panic attacks weekly or less often.  Thus, the evidence does not show that the Veteran has the frequency or severity of panic attacks contemplated in the rating criteria for a 50 percent evaluation.

The Board further notes that the rating criteria for a 50 percent evaluation contemplate impairment of short- and long-term memory, whereas as a 30 percent evaluation is contemplated for mild memory loss.  In this case, the March 2007 VA examiner reported that the Veteran endorsed memory short-term memory difficulties, and he testified in February 2012 that he had short-term memory problems.  However, in August 2007, it was noted that he had no deficits in his immediate, recent, and remote memories.  A March 2009 VA medical record also indicated that his dementia from a stroke affected his immediate and recent memories.  The Veteran himself even described his memory loss as mild at the December 2013 VA examination, and there has never been any documentation of long-term memory impairment.  Thus, the Board finds that the Veteran's memory loss more closely approximates the severity contemplated in the 30 percent rating criteria rather than the 50 percent rating criteria.  

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 50 percent evaluation or higher, or akin to the symptoms listing as found in the rating criteria. Mauerhan, supra.  His speech has been normal throughout the appeal period, and he has been alert and oriented.  His thought process and content have been logical, coherent, and appropriate, and his judgment was described as moderate.  The Veteran has not had any hallucinations, delusions, homicidal or suicidal ideation, or obsessional thinking.  It has also been noted that he is appropriate groomed and dressed.

As to social impairment, the Board notes that the Veteran had family members accompany him to the March 2007 VA examination.  It was noted that he has some impairment in social functioning following his military service through withdrawal from his family and others.  However, it appears that he was still able to maintain effective relationships.  Indeed, he told the December 2013 VA examiner that he had been married to his wife for 55 years and described their relationship as fine.  He further indicated that he had good relationships with his children and regularly saw friends.  In addition, it was noted in May 2008 that he remained active, was planning to visit family in another state, and took care of his wife who depended on him.  He also denied having social detachment in January 2013, and a December 2013 VA treatment record indicated that he denied having difficulty interacting with family and significant others.

As to work, the Board notes that the Veteran is not currently employed.  However, the March 2007 VA examiner noted that the Veteran had been able to work well in seasonal farming, construction, and road-crew jobs.  He later told the December 2013 VA examiner that he had retired.  The Veteran has not asserted, and the evidence does not show, that he is not working due to his PTSD.

In addition, the March 2007 VA examiner stated that the Veteran's PTSD symptoms were mild to moderate, and there have been times when the Veteran did not exhibit signs or symptoms of depression or that a PTSD screen was negative.   The December 2013 VA examiner also concluded that Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  That finding is consistent with the 30 percent criteria.  

Finally, the Board acknowledges the March 2007 VA examiner assigned the Veteran a GAF score of 59. A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130.  In this case, the GAF score assigned is but one factor for consideration in a rating.  While considering the GAF scores as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and the VA examiner's explanations to be the most probative evidence of the Veteran's psychological symptomatology.

When all of the evidence and findings contained therein are considered in totality, including the degree of functioning as evidence by the GAF score, the Board finds that that the Veteran has been shown to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Board concludes that the preponderance of the evidence is against a finding that an evaluation in excess of 30 percent is appropriate, and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-scheduler basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of the Veteran's PTSD, including sleep disturbance, anxiety, flashbacks, memory loss, suspiciousness, panic attacks, and depressed mood, are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  Indeed, the 30 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD is denied.


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


